                           UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

In re:                                                      Case No. 16-10265-TMD
         SHELLY JEAN STAUNTON
         LORI A. SATTERFIELD
                  Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Deborah B. Langehennig, chapter 13 trustee, submits the following Final Report and
Account of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee
declares as follows:

         1) The case was filed on 03/02/2016.

         2) The plan was confirmed on 06/06/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/03/2018.

         6) Number of months from filing to last payment: 31.

         7) Number of months case was pending: 35.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $12,758.90.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Receipts:

       Total paid by or on behalf of the debtor              $112,619.60
       Less amount refunded to debtor                          $5,026.55

NET RECEIPTS:                                                                                 $107,593.05


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,123.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $5,860.91
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $8,983.91

Attorney fees paid and disclosed by debtor:                 $1,408.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
BAILEY BANKS & BIDDLE            Unsecured      1,361.00            NA              NA            0.00        0.00
BERKS & LEWIS LITIGATI           Unsecured      1,484.00            NA              NA            0.00        0.00
CAPITAL ONE                      Unsecured      1,234.00            NA              NA            0.00        0.00
CAPITAL ONE                      Unsecured          36.00           NA              NA            0.00        0.00
CAPITAL ONE BANK USA NA          Unsecured      2,354.00       2,354.69        2,354.69      2,354.69         0.00
CARRINGTON MORTGAGE SERVICES     Secured       13,600.00     16,040.92        11,638.67     11,638.67         0.00
CARRINGTON MORTGAGE SERVICES     Secured              NA         300.00            0.00           0.00        0.00
CARRINGTON MORTGAGE SERVICES     Secured      104,933.00    109,595.76        28,137.16     28,137.16         0.00
CAVALRY SPV I LLC                Unsecured            NA       5,387.08            0.00           0.00        0.00
CHASE                            Unsecured         408.00           NA              NA            0.00        0.00
CHASE                            Unsecured         400.00           NA              NA            0.00        0.00
CITIBANK                         Unsecured      1,666.00            NA              NA            0.00        0.00
CONN APPLIANCES INC DBA CONNS    Unsecured            NA       2,141.34        2,141.34      2,141.34         0.00
CONN APPLIANCES INC DBA CONNS    Secured        3,641.00       1,500.00        1,500.00      1,500.00      105.30
CREDIT FIRST NA                  Unsecured      1,002.00         950.41          950.41        950.41         0.00
CREDIT FIRST NA                  Unsecured         724.00        724.51          724.51        724.51         0.00
CREDIT MANAGEMENT INC            Unsecured         200.00           NA              NA            0.00        0.00
IC SYSTEMS INC                   Unsecured      1,210.00            NA              NA            0.00        0.00
LVNV FUNDING LLC                 Secured              NA       1,641.12            0.00           0.00        0.00
MERCHANTS & PROF CREDIT BUREA    Unsecured          43.00           NA              NA            0.00        0.00
MIDLAND FUNDING LLC              Unsecured         218.00        206.00          206.00        206.00         0.00
NAVIENT SOLUTIONS INC            Unsecured     36,327.00     37,137.01        37,137.01           0.00        0.00
QUANTUM3 GROUP LLC               Unsecured      2,318.00       2,318.27        2,318.27      2,318.27         0.00
QUANTUM3 GROUP LLC               Unsecured         175.00      1,405.95        1,405.95      1,405.95         0.00
QUANTUM3 GROUP LLC               Unsecured            NA         358.64          358.64        358.64         0.00
RANDOLPH BROOKS FEDERAL CRED     Unsecured            NA       1,131.07        1,131.07      1,131.07         0.00
RANDOLPH BROOKS FEDERAL CRED     Secured       10,414.00       9,425.00        9,425.00      9,425.00      661.33
SECOND ROUND LP                  Unsecured      1,792.00            NA              NA            0.00        0.00
SECURITY SERVICES FEDERAL CRED   Secured       33,145.00     32,689.30        32,689.30     32,689.30    2,293.77
SYNCB/DISCOUNT TIRE              Unsecured         540.00           NA              NA            0.00        0.00
SYNCHRONY BANK                   Unsecured      3,119.00            NA              NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Scheduled Creditors:
Creditor                                 Claim         Claim         Claim        Principal       Int.
Name                          Class    Scheduled      Asserted      Allowed         Paid          Paid
SYNCHRONY BANK             Unsecured      1,224.00            NA           NA             0.00        0.00
SYNCHRONY BANK             Unsecured      2,365.00            NA           NA             0.00        0.00
SYNCHRONY BANK             Unsecured         114.00           NA           NA             0.00        0.00
TARGET                     Unsecured      3,361.00            NA           NA             0.00        0.00
TD BANK USA NA             Unsecured         594.00        567.73       567.73         567.73         0.00


Summary of Disbursements to Creditors:
                                                        Claim           Principal                Interest
                                                      Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                            $28,137.16         $28,137.16                  $0.00
      Mortgage Arrearage                          $11,638.67         $11,638.67                  $0.00
      Debt Secured by Vehicle                     $42,114.30         $42,114.30              $2,955.10
      All Other Secured                            $1,500.00          $1,500.00                $105.30
TOTAL SECURED:                                    $83,390.13         $83,390.13              $3,060.40

Priority Unsecured Payments:
       Domestic Support Arrearage                       $0.00                 $0.00               $0.00
       Domestic Support Ongoing                         $0.00                 $0.00               $0.00
       All Other Priority                               $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                         $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                       $49,295.62         $12,158.61                   $0.00


Disbursements:

       Expenses of Administration                       $8,983.91
       Disbursements to Creditors                      $98,609.14

TOTAL DISBURSEMENTS :                                                                 $107,593.05




UST Form 101-13-FR-S (9/1/2009)
        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/30/2019                             By:/s/ Deborah B. Langehennig
                                                                    Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
